THE judgment in this case must be affirmed. The rule laid down in Dayton v. Hall in 8 Blackf. 556, is, that if the plaintiff makes out on the trial, in proof, a _prima facie claim to over fifty dollars, he will be entitled to costs, although the effect of the defendant’s evidence may be to reduce his right of recovery, finally, below that sum. As the evidence in this case is not upon the record, and it appears that both parties gave evidence to the jury, we cannot say the Court below erred in taxing costs,